Citation Nr: 1046315	
Decision Date: 12/10/10    Archive Date: 12/20/10

DOCKET NO.  04-28 381A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Counsel 


INTRODUCTION

This matter comes before the Board of Veterans' Appeals ("BVA" 
or "Board") on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs ("VA") Regional Office ("RO") 
in St. Petersburg, Florida in which the RO denied the benefit 
sought on appeal.  The Veteran, who served on active duty from 
September 1969 to December 1970, appealed that rating decision to 
the Board.  Thereafter, the RO referred the appeal to the Board 
for appellate review. 

The Veteran testified at a hearing before the undersigned 
Veterans Law Judge in November 2007. See November 2007 BVA 
hearing transcript.  Thereafter, the Board remanded the Veteran's 
service connection claim for additional development in January 
2008. See January 2008 BVA decision.  The requested development 
has been completed; and the case has been returned to the Board 
for further review. 
 

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.

2.  The more credible and persuasive evidence of record is 
against finding that bilateral hearing loss manifested during 
service or within one year of separation of service, or is 
otherwise causally or etiologically related to service. 


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated during 
active service, nor may sensorineural hearing loss be presumed to 
have been so incurred or aggravated. 38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	 The Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 ("VCAA") that became law 
in November 2000.  The VCAA provides, among other things, that VA 
will make reasonable efforts to notify a claimant of the relevant 
evidence necessary to substantiate a claim for benefits under 
laws administered by VA.  The VCAA also requires VA to assist a 
claimant in obtaining that evidence. 38 U.S.C.A. §§ 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159 (2010).  

With respect to the Veteran's claim of entitlement to service 
connection for bilateral hearing loss, VA has met all statutory 
and regulatory notice and duty to assist provisions. See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326.  Specifically, the Board finds 
that letters sent to the Veteran dated in February 2003 and 
February 2008 separately and individually satisfied the duty to 
notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The Veteran was aware from these letters that it was ultimately 
his responsibility to give VA any evidence pertaining to his 
bilateral hearing loss claim.  These letters also  informed the 
Veteran that additional information or evidence was needed to 
support his service connection claim; and asked the Veteran to 
send the information to VA. Pelegrini v. Principi, 18 Vet. App. 
112 (2004)[Pelegrini II].  To the extent the February 2008 letter 
was not sent prior to the initial adjudication of the Veteran's 
claim, the Board finds that the belated notice was not 
prejudicial to the Veteran since he was provided adequate notice, 
his claim was readjudicated, and the Veteran was provided a 
Supplemental Statement of the Case dated in March 2010 explaining 
the readjudication of his claim. Mayfield  v. Nicholson, 499 F.3d 
1317 (Fed. Cir. 2007) [Mayfield III].



In making the foregoing findings, the Board observes that 38 
C.F.R. § 3.159 
(VA's regulation concerning VA assistance in developing claims) 
was revised during the pendency of this appeal.  These revisions 
became effective as of May 30, 2008, and several portions of the 
revisions are pertinent to the case at hand. See 73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  Notably, the final rule removes 
the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  The final rule 
also removes the fourth sentence of 38 C.F.R. § 3.159(b)(1), 
previously indicating that if VA does not receive the necessary 
information and evidence requested from the claimant within one 
year of the date of the notice, VA cannot pay or provide any 
benefits based on that application.  The revised sentence 
reflects that the information and evidence that the claimant is 
informed that he or she is to provide must be provided within one 
year of the date of the notice.  Finally, under 38 C.F.R. 
§ 3.159(b)(3), no duty to provide section 38 U.S.C.A. § 5103(a) 
notice arises upon receipt of a Notice of Disagreement ("NOD") 
or when, as a matter of law, entitlement to the benefit claimed 
cannot be established.  VA may continue to have an obligation to 
provide adequate section 38 U.S.C.A. § 5103(a) notice despite 
receipt of an NOD if the claim was denied and compliant notice 
was not previously provided. See Mayfield v. Nicholson, 444 F.3d 
1328, 1333-34 (Fed. Cir. 2006) [Mayfield II]. 

In addition to the foregoing, the Board observes that the 
Veteran's service treatment records, VA medical records and 
identified private medical records have been obtained, to the 
extent possible. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There 
is no indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not part 
of the claims file.  In this regard, the record reveals that the 
Veteran was afforded a VA audiological examination in March 2007 
in connection with his claim; and that an addendum VA medical 
opinion related to his claim was associated with the claims file 
in February 2009. See 38 C.F.R. § 3.159(c)(4).  When VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate. Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  As discussed in more 
detail below, the Board finds that despite arguments from the 
Veteran's representative that the February 2009 addendum medical 
opinion is inadequate for rating purposes (see March 2010 
informal hearing presentation), the Board finds that both of the 
VA medical opinions obtained in this case are adequate as they 
are predicated on a review of medical records; contain a 
description of the history of the alleged disability at issue; 
document and consider the Veteran's complaints and symptoms; and 
include medical opinions addressing the medical questions raised 
in this case.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA medical examination and 
opinion pertaining to the issue on appeal has been met. See 
38 C.F.R. § 3.159(c)(4).   

Lastly, the Board notes for the record that the Veteran has been 
provided with an explanation of disability ratings and effective 
dates pertaining to his claim. See letters dated in March 2006 
and February 2008; Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Regardless, since the Board concludes 
below that the preponderance of the evidence is against the 
Veteran's bilateral hearing loss claim, any questions as to the 
appropriate disability rating or effective date to be assigned to 
this claim are rendered moot; and no further notice is needed. 
Id.  Therefore, since there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds that 
any such failure is harmless and proceeds with a merits 
adjudication of the Veteran's service connection claim on appeal. 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006). 

B.  Law and Analysis

In this case, the Veteran contends he is entitled to service 
connection for bilateral hearing loss he believes manifested at 
least in part as a result of noise exposure in service. See 
Veteran's statements; November 2007 BVA hearing transcript.  
Specifically, the Veteran reports that he was exposed to acoustic 
trauma during the performance of his duties as a flight-line 
firefighter. November 2007 BVA hearing transcript, pgs. 2-3, 7-8.  
He essentially states that he has experienced gradually worsening 
hearing problems since his time in service, and argues that his 
currently diagnosed bilateral high frequency sensorineural 
hearing loss is related to this acoustic trauma exposure in 
service. See Veteran's statements; November 2007 BVA hearing 
transcript.          

While viewing the evidence in the light most favorable to the 
Veteran in this case, the Board finds that the preponderance of 
the evidence is against the Veteran's service connection claim.  
As such, the appeal must be denied. 

Applicable law provides that service connection will be granted 
if it is shown that a veteran has a disability resulting from an 
injury suffered or disease contracted in 
the line of duty, or for aggravation of a pre-existing injury or 
disease contracted in the line of duty, in the active military, 
naval or air service. See 38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  Service connection may also be granted for certain 
chronic diseases, such as sensorineural hearing loss, when such 
disease is manifested to a compensable degree within one year of 
separation from service. 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  In addition, service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes that a 
disease was incurred in service. 38 C.F.R. §§ 3.303, 3.304.  
Generally, to prove service connection, the record must contain: 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances, lay testimony, of an in-
service incurrence or aggravation of an injury or disease and (3) 
medical evidence of a nexus or relationship between the current 
disability and the in-service disease or injury. Pond v. West, 12 
Vet. App. 341, 346 (1999); Caluza v. Brown, 7 Vet. App. 498 
(1995).  

For the record, the United States Court of Appeals for Veterans 
Claims (the "Court") has held that the absence of evidence of a 
hearing loss disability in service is not fatal to a veteran's 
claim. See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The 
Court has also held that evidence of a current hearing loss 
disability and a medically sound basis for attributing such 
disability to service may serve as a basis for a grant of service 
connection. See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

For the purposes of applying the laws administered by VA, 
impaired hearing is considered a disability when a veteran's 
auditory thresholds (puretone decibel loss) in one of the 
frequencies 500, 1000, 2000, 3000 and 4000-Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least three of 
the above-mentioned frequencies are 26 decibels or greater.  
Impaired hearing for VA purposes may also be found when a 
veteran's speech recognition scores, using the Maryland CNC Test, 
are less than 94 percent. See 38 C.F.R. § 3.385. 

Regarding the merits of the claim at issue, the evidence in this 
case shows that the Veteran has a diagnosis of, among other 
things, bilateral hearing loss that constitutes a current 
disability for VA purposes.  See March 2007 VA examination 
report.  According to a March 2007 VA audiological examination 
report, the Veteran has puretone losses of at least 45 decibels 
at all frequencies (500, 1000, 2000, 3000 and 4000-Hertz) for the 
right ear and at least a 50 decibel loss at all frequencies for 
the left ear. Id., p. 3.  He has been diagnosed with a mild-to-
severe high frequency sensorineural hearing loss in both ears. 
Id., p. 1.  This evidence fulfills the requirements of the first 
element needed for a grant of service connection.  
   
In regards to the second element necessary for a grant of service 
connection (evidence of an in-service incurrence or aggravation 
of an injury or disease), the Board assumes for purposes of this 
appeal that the Veteran was exposed to acoustic trauma during his 
period of service pursuant to the provision of 38 U.S.C.A. 
§ 1154(a).  In this regard, the Board observes that in each case 
where a veteran is seeking service connection for a disability, 
due consideration is supposed to be given to the places, types, 
and circumstances of such veteran's service as shown by such 
veteran's service record, the official history of each 
organization in which such veteran served, such veteran's medical 
records, and all pertinent medial and lay evidence. 38 U.S.C.A. § 
1154(a).  In this case, the evidence of record shows that the 
Veteran was an apprentice fire protection specialist during 
service and that he was assigned to the 834 Civil Engineer 
Squadron at an Air Force Base in Florida. See DD Form 214; 
personnel records.  According to the Veteran's personnel records, 
the Veteran's duties included acting as a plugman and nozzleman 
on a major piece of firefighting equipment, operating a handline 
during aircraft crashes and other emergencies and operating fire 
alarm dispatcher communications equipment. See Airman Performance 
Report dated in October 1970.  Based upon his assigned unit and 
duties, the Board finds it highly likely that the Veteran was 
exposed to at least some acoustic trauma he claims during 
service.  However, even when the Board assumes the Veteran 
experienced noise trauma in service and may even have experienced 
some hearing problems at the time of this noise exposure, the 
question of whether the Veteran developed a chronic hearing 
disorder as a result of his experiences in service is one that 
requires medical expertise after consideration of the Veteran's 
complete medical history.     

In this regard, the Board observes that a review of the Veteran's 
service treatment records fail to reveal any complaints of, 
treatment for or diagnoses of hearing problems during the 
Veteran's period of service. See service treatment records dated 
from September 1969 to December 1970.  A review of the Veteran's 
August 1969 service induction examination indicates that the 
Veteran was administered an audiological examination which 
revealed (in pertinent part) the following puretone thresholds: 




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
10
LEFT
5
0
0
30
20

Thus, according to the Veteran's August 1969 audiogram, the 
Veteran's hearing was essentially within normal limits at 
entrance into service other than a reported left ear 30-degree 
decibel loss at the 3000-Hertz level. August 1969 report of 
medical examination; however, see also results of December 1970 
service audiogram (the Veteran's puretone threshold loss at the 
3000-Hertz level for the left ear was reported as 5).  A service 
audiogram report contained in the Veteran's claims file dated 
September 8, 1969 (six days after the Veteran entered active 
duty) appears to support the August 1969 findings even though the 
record contains no actual interpretation of this report.  
Additionally, the finding of normal hearing upon entrance into 
service is supported by a "Physical Inspection" stamp dated 
September 2, 1969 on the Veteran's service entrance examination 
which indicates that "NO DISQUALIFYING DEFECTS OR COMMUNICABLE 
DISEASES WERE NOTED ON THIS DATE" and that the Veteran was fit 
for military service. August 1969 report of medical examination.  
Lastly, the Board observes that in the medical history portion of 
his entrance examination, the Veteran denied experiencing hearing 
loss, running ears and ear trouble when he entered service. 
August 1969 report of medical history.   

At the time of the Veteran's medical examination at service 
separation in December 1970, full audiometric testing was 
conducted once again. See December 1970 report of medical 
examination.  The Veteran's puretone thresholds, in decibels, 
were found to be as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
15
15
LEFT
10
5
10
5
15

Thus, according to the Veteran's service discharge medical 
records, the Veteran separated from service with what (again) 
would be considered "normal" hearing by audiological testing 
standards; and his left ear hearing actually appears to have 
"improved" at the 3000 and 4000-Hertz levels when compared to 
the Veteran's  August 1969 audiological results. See December 
1970 report of medical examination; see also December 1970 report 
of medical history (in the medical history portion of his 
separation examination, the Veteran continued to deny 
experiencing hearing loss, running ears and ear trouble).  
However, a comparison of the Veteran's audiological results upon 
his entrance and separation from service at the 500, 1000, 2000, 
3000 and 4000-Herze ranges for the right ear and 500, 1000 and 
2000-Hertz ranges for the left ear clearly raises the possibility 
that the Veteran's hearing at those levels negatively shifted 
during service or that the Veteran had some degree of hearing 
loss upon his separation from service.  Whether such a shift 
actually occurred is a medical question, as is the question of 
whether such a shift was acute and transitory in nature or 
resulted in a chronic hearing disorder.  Regardless, as mentioned 
previously, the Veteran is not required to show that hearing loss 
was present during active military service in order to establish 
service connection.   Rather, he may establish the required nexus 
between his current hearing disability and his term of military 
service by showing that his current hearing disabilities resulted 
from personal injury suffered in the line of duty. 


Therefore, turning to the post-service evidence in this case, the 
Board initially observes that the claims file does not contain 
post-service medical records dated prior to August 1989; however, 
the Veteran has submitted his own statements in which he has 
asserted experiencing hearing impairment subsequent to his 
separation from service, as well as lay statements from his ex-
wife and three friends essentially attesting that they noticed 
the Veteran's bilateral hearing loss in the mid-to-late 1980s. 
See Veteran's statements; November 2007 BVA hearing transcript; 
October 2007 statements from A.B., A.R., G.S. and J.D.  

For the record, the Board notes that a layperson is generally not 
capable of opining on matters requiring medical knowledge. Routen 
v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 
404 (1998).  However, lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (e.g., 
a broken leg), (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional. 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see 
also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  In essence, lay testimony is 
competent when it regards the readily observable features or 
symptoms of injury or illness and "may provide sufficient 
support for a claim of service connection." Layno v. Brown, 6 
Vet. App. 465, 469 (1994); see also 38 C.F.R. § 3.159(a)(2).  A 
determination as to whether medical evidence is needed to 
demonstrate that a veteran presently has the same condition he or 
she had in service or during a presumption period, or whether lay 
evidence will suffice, depends on the nature of the veteran's 
present condition (e.g., whether the veteran's present condition 
is of a type that requires medical expertise to identify it as 
the same condition as that in service or during a presumption 
period, or whether it can be so identified by lay observation). 
Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).



Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible. See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") and 
credibility ("a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted")); see also Barr v. Nicholson, 21 Vet. App. 303 
(2007).  The Board retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence. See Buchanan, 451 F.3d at 1335.  This 
would include weighing the absence of contemporary medical 
evidence against lay statements.

In this case, post-service medical records dated from August 1989 
to May 2006 first document the Veteran's report of experiencing a 
decrease in his left ear hearing in September 1989. See September 
1989 VA medical records.  It appears that during this time frame, 
the Veteran also underwent surgery for melanoma of the scalp.  
According to the medical evidence, the Veteran's melanoma 
developed as a result of a mole of the left paretal scalp that 
had been in existence for the previous five years (i.e., from 
approximately September 1985) and had doubled in size over the 
year and a half prior to his September 1989 medical visit (i.e., 
in approximately 1988 and 1989). Id.  Relevant medical records 
dated in January 1990 indicate that the Veteran was provided an 
antibiotic for an unspecified ear problem. See January 1990 VA 
medical records.  Records dated in December 2000 note that the 
Veteran had a prior medical history that included "[m]elanoma 
status post 3 surgeries on the head with skin grafting some years 
ago" and a "[h]istory of decreased hearing requiring bilateral 
hearing aids." December 2000 VA medical records.  

Thereafter, in a July 1992 medical record, the Veteran is noted 
to have reported a sudden decrease in hearing "which was first 
noticeable 2-3 years ago" (i.e., in approximately 1989 or 1990). 
July 1992 private medical record.  Subsequent VA medical records 
continue to reflect that the Veteran experienced bilateral 
hearing loss and used hearing aids. See, e.g., June 1995 VA 
medical records.  In July 2004, the Veteran is reported to have 
undergone auditory emissions testing that was found to be 
consistent with bilateral, asymmetrical outer hair damage. See 
July 2004 VA medical records.  

Evidence supportive of the Veteran's bilateral hearing loss claim 
includes several letters from the Veteran's private medical 
providers in which these providers essentially opined that the 
Veteran's hearing loss is related to noise exposure in service. 
See letters from R.F., AuD. dated in May 1992 and April 2008; 
October 2007 letter from S.S., AuD., CCC-A, F-AAA; May 2009 
letter from T.D., M.D; 
see also August 2005 letter prepared by the Veteran and signed by 
audiologist F.R.

Specifically, the Board observes that the claims file contains a 
statement from R.F., AuD., dated in May 1992 in which audiologist 
R.F. indicated that the Veteran had been a patient in his office 
since 1992; and at the time of his initial evaluation in 1992, 
the Veteran had a moderate-to-severe bilateral sensorineural 
hearing loss. See May 1992 letter from R.F., AuD.  Audiologist 
R.F. reported in his letter that when he saw the Veteran in 1992, 
the Veteran told him that he had been exposed frequently to loud 
sounds in service that included aircraft noise on the runway. Id.  
In light of this history, audiologist R.F stated that it was 
certainly possible that the hearing loss detected in the 
Veteran's 1992 evaluation might be due in part to the Veteran's 
military noise exposure.  However, he asserted that without a 
pre-service and immediately post-service audiogram, it was not 
possible to state to what extent the Veteran's hearing loss might 
be due to military noise exposure. Id.; see also August 2005 
letter prepared by the Veteran and signed by audiologist F.R. 
(although the Veteran's private audiologist signed a letter 
prepared by the Veteran, he did not respond to the Veteran's 
question as to whether it was more likely as not that the 
Veteran's hearing loss was associated with acoustic trauma from 
service). 

However, in a letter dated in April 2008, audiologist F.R. 
submitted another statement on the Veteran's behalf in which he 
essentially revised his May 1992 opinion regarding the etiology 
of the Veteran's hearing loss. See April 2008 letter from R.F., 
AuD.  In this statement, audiologist F.R. reported that the 
Veteran had been a patient of his since 1992; had denied a family 
history of hearing loss, ear surgery and ear infections; had 
reported to him a history of military noise exposure; and 
reported that he had not had any significant noise exposure since 
his military service. Id.  Thereafter, audiologist F.R. stated 
that given the fact that the Veteran had had extremely limited, 
if not no, exposure to significant acoustic trauma subsequent to 
his time in the service, it was his opinion that it was at least 
as likely as not that the Veteran's daily exposure to aircraft 
engine noise while serving in the Air Force was responsible for 
his hearing loss. Id.  

In addition to the foregoing, the claims file contains a letter 
signed by S.S., AuD. dated in October 2007 in which audiologist 
S.S. indicated that the Veteran had recently been seen at his 
facility following reports of difficulty hearing conversational 
speech; that audiometric testing results revealed a severe 
bilateral sensorineural hearing loss; and that the Veteran's 
hearing loss was, more likely than not, secondary to exposure to 
toxic levels of sound experienced during military service. See 
October 2007 letter from S.S., AuD., CCC-A, F-AAA.   
  
Lastly, in terms of private medical records, the claims file 
contains a letter from T.D., M.D. dated in May 2009 in which Dr. 
D. indicated that he saw the Veteran in May 2009 for hearing 
loss. See May 2009 letter from T.D., M.D.  In his letter, Dr. 
T.D. reported that the Veteran had been stationed in the Air 
Force as a fireman on the flight line for approximately two (2) 
years; and that per the Veteran's recollection, he had no 
significant hearing loss on discharge (although Dr. T.D. noted he 
did not have those records). Id.  Dr. T.D. stated that the 
Veteran developed a slowly progressive hearing loss over the 
years; and that approximately 20 years ago (i.e., 1989), he had 
been diagnosed as having sensorineural hearing loss that was 
severe enough to require hearing aids. Id.  Thereafter, Dr. T.D. 
noted that the Veteran had no history of hearing loss in  his 
family; no significant noise exposure after being discharged from 
the service; and had not had any head injuries or head trauma. 
Id.  In short, the doctor stated that the Veteran had no reason 
for progressive hearing loss requiring hearing aids at the age of 
38. Id.  Based upon the foregoing, Dr. T.D. opined that it was 
quite likely that the Veteran sustained significant acoustic 
trauma while working on the flight line in service without 
hearing protection; and that while the Veteran may not have had 
enough injury (i.e., acoustic trauma) to cause hearing loss at 
that time, that injury could be enough to develop a slowly 
progressive hearing loss that might not be noticeable for 10 to 
15 years. Id.  However, in stating this opinion, Dr. T.D. 
indicated that "[u]nfortunately, there were no hearing test done 
during that time so it is impossible to prove causality, but it 
is highly likely in [his] opinion." Id.       

Additional evidence considered in evaluating the Veteran's claim 
consists of a VA audiological examination report that directly 
addressed the medical question as to the etiology of the 
Veteran's bilateral hearing loss. See March 2007 VA examination 
report.  In this regard, the Board observes that the Veteran was 
afforded this VA examination in March 2007.  At that time, the VA 
examiner reviewed the Veteran's claims file and noted that the 
Veteran had normal hearing at enlistment and normal hearing for 
adjudication purposes at separation from service. Id.  After 
obtaining a medical history and history of noise exposure from 
the Veteran, the examiner conducted audiological testing and 
diagnosed the Veteran with moderate-to-moderately severe high 
frequency sensorineural hearing loss.  Thereafter, the examiner 
opined after reviewing all evidence of record (to include the 
Veteran's statements) that it was less likely than not that the 
Veteran's hearing loss was a result of noise exposure in service.  
In doing so, the examiner found persuasive the fact that despite 
the Veteran's complaints of hearing loss since his service, the 
Veteran's hearing was within normal limits upon entrance and 
separation from service. Id.   

Subsequent to being placed on notice of outstanding medical 
records pertinent to the Veteran's claim, the Board remanded this 
appeal for the purpose of associating such records with the 
claims file and to obtain an addendum VA medical opinion from the 
March 2007 VA audiologist that took into consideration the 
expanded record-on-appeal, to include the October 2007 private 
audiological opinion provided by S.S., AuD. (referenced above). 
See January 2008 BVA decision.  The Board requested that the 
March 2007 VA audiologist prepare a supplemental report 
indicating the extent to which, if any, additional evidence 
impacted her prior opinion as to whether it was at least as 
likely as not that the Veteran's hearing impairment could be 
attributed to service. Id.  In response to the Board's request, 
an addendum VA audiological opinion (provided by the same 
audiologist who examined the Veteran in March 2007) was 
associated with the claims file in February 2009. 


In the February 2009 addendum medical opinion, the VA audiologist 
reported that she reviewed the Veteran's entire claims file, to 
include his service and post-service medical records. See 
February 2009 VA medical opinion.  In doing so, she indicated 
that the Veteran's medical records revealed multiple medical 
problems, to include melanoma for which the Veteran underwent 
surgery in 1989, 1990 and 1991 and had spread to the lungs in 
1991. Id.  She reported that the Veteran had chemotherapy 
treatment in relationship to his melanoma; that his melanoma was 
currently in remission; and that the Veteran had other diagnoses 
that included primary aldosteronism, diabetes and adrenal gland 
malfunction. Id.  After conducting research that included 
reviewing a report dated September 22, 2005 from the Institute of 
Medicine that essentially contained a consensus statement 
indicating a lack of evidence of a relationship of delayed onset 
of hearing loss from service noise exposure and articles on the 
Internet that discussed links between hearing loss and lower 
levels/insensitivity of the aldosterone hormone, the VA 
audiologist ultimately opined that it was less likely as not that 
the Veteran's hearing loss could be attributable to service. Id.  
In doing so, the examiner opined based upon her review of all of 
the evidence that the Veteran's hearing loss was at least as 
likely as not more consistent with the Veteran's multiple medical 
problems contributors, such as prior chemotherapy treatment, 
aldosteronism and/or diabetes factors. Id.   

After reviewing the above-referenced medical opinions in 
conjunction with the overall evidence of record, the Board finds 
the February 2009 VA audiological opinion (read in conjunction 
with the March 2007 VA examination report) more persuasive and 
credible than the Veteran's statements of record and the private 
medical opinions contained in the claims file.  In doing so, the 
Board observes that the VA audiologist in this case rendered her 
ultimate opinion following a complete longitudinal review of, and 
recitation of, the Veteran's purported medical history, evidence 
contained in the Veteran's service and post-service medical 
records and the results of previous hearing tests contained in 
the Veteran's claims file, including the results of audiometric 
testing conducted at the time of the Veteran's entrance and 
discharge from military service.  In support of her February 2009 
opinion, the VA audiologist reviewed and cited to at least one 
medical treatise that stood for the proposition that there is no 
evidence of a link between acoustic trauma and delayed onset 
hearing loss.  Additionally, the examiner cited to various 
articles on the Internet in support of her conclusion that it was 
at least as likely as not that the Veteran's hearing loss 
developed as a result of his post-service medical disorders 
rather than acoustic trauma from service.  In finding the VA 
examiner's conclusions logical, the Board observes that while the 
evidence clearly indicates that the Veteran believes his hearing 
loss is related to service, the majority of the evidence also 
clearly documents that the Veteran's hearing loss appears to have 
first manifested in the 1980's when the Veteran developed a mole 
on the scalp that ultimately manifested into melanoma.  In this 
regard, the Board observes that the lay statements in this case 
essentially attest that the Veteran's ex-wife and friends noticed 
the Veteran's bilateral hearing loss in the mid-to-late 1980s; 
and records in the claims file document the Veteran denying that 
he had any or significant hearing loss prior to the 1980s. See 
reports of medical history dated in August 1969 and December 
1970; October 2007 statements from A.B., A.R., G.S. and J.D; 
November 2007 BVA hearing transcript, p. 9; May 2009 letter from 
T.D., M.D.  VA medical records in the claims file also first 
document the Veteran's hearing problems in the late-1980's, 
approximately 19 years after the Veteran left service. See VA 
medical records dated in September 1989 and July 1992. 

In contrast, the private medical opinions submitted by the 
Veteran's medical providers contain few facts, lack references to 
pertinent medical information and/or provide no explanatory 
rationale.  None of the private medical opinions reference the 
Veteran's pre-service and discharge audiograms, the development 
of his carcinoma of the scalp in the 1980s, the subsequent 
surgeries the Veteran underwent for removal of the carcinoma or 
the potential effect of this diagnosis on the Veteran's hearing 
abilities.  Additionally, none of the medical providers discussed 
the lay statements of record which indicate that the Veteran's 
bilateral hearing loss was first noticed by others sometime 
during the 1980s.  The Board also observes that two (2) of the 
private medical opinions in this case cite to inaccurate factual 
information. See April 2008 letter from R.F., AuD. (the Veteran 
denied a history of ear infection); January 1990 VA medical 
records (medical records indicate that the Veteran was provided 
an antibiotic for an unspecified ear problem); May 2009 letter 
from T.D., M.D.(the Veteran reported he had been stationed in the 
Air Force as a fireman on the flight line for approximately two 
years); chronological listing of service record (the Veteran's 
personnel records reveal he served as a fire protection 
specialist from February 1970 to December 1970).  Additionally, 
the Board observes that audiologist S.S. failed to provide any 
rationale for the basis of his medical opinion; and that the 
opinion of Dr. T.D. sets forth no medical support for the 
proposition of delayed onset hearing loss. See October 2007 
letter from S.S., AuD., CCC-A, F-AAA; May 2009 letter from T.D., 
M.D.    
  
Thus, after comparing and analyzing the medical opinions of 
record in conjunction with all other evidence in the claims file, 
the Board concludes that the March 2007 and February 2009 VA 
medical opinions are more credible and persuasive than the 
private medical opinions of record.  In doing so, the Board 
acknowledges recent arguments by the Veteran's representative 
that the February 2009 VA addendum medical opinion is inadequate 
in that it was based upon inaccurate information. See March 2010 
informal hearing presentation.  Specifically, the representative 
argues that the VA examiner's opinion should be construed 
narrowly to stand for the proposition that the Veteran's 
bilateral hearing loss developed as a result of his prior 
chemotherapy treatment, aldosteronism and/or diabetes factors; 
and that such an opinion is inaccurate since the evidence of 
record indicates that the Veteran had not been diagnosed with 
aldosteronism or diabetes mellitus in the 1980's; and that he did 
not begin chemotherapy until after April 1991. Id.  While the 
Veteran's representative is correct in that the Veteran did not 
begin chemotherapy until after April 1991and was not diagnosed 
with aldosteronism and diabetes mellitus until after 2000 (see, 
e.g., December 1990 DRO hearing transcript, p. 7; VA medical 
records dated in December 2000, December 2005, March 2006, May 
2006 and April 2007), the Board disagrees with the 
representative's interpretation of the February 2009 VA medical 
opinion in light of the examiner's use of the phrase "multiple 
medical problems contributors, such as prior chemotherapy 
treatment, aldosteronism and/or diabetes factors." See February 
2009 VA medical opinion (emphasis added).  By using the wording 
set forth above, it appears to the Board that the February 2009 
VA examiner was attempting to provide examples of various factors 
that were more likely than not related to the Veteran's 
development (and progression) of hearing loss, without limiting 
those factors.  As such, the Board finds the representative's 
argument unpersuasive.     

Therefore, based upon the foregoing, the Board concludes that the 
third element necessary for a grant of service connection has not 
been met in this case; and service connection on a direct basis 
for bilateral hearing loss must be denied.  In addition, the 
Board finds that the preponderance of the evidence is against the 
finding that the Veteran manifested sensorineural hearing loss 
within one year of separation from service or that his hearing 
loss is otherwise related to his service.  

In making the above-referenced findings, the Board notes for the 
record that it finds the Veteran, his ex-wife and his friends 
competent to provide testimony concerning factual matters of 
which they have firsthand knowledge (i.e., that the Veteran was 
exposed to loud noise in service and/or the lay witnesses 
observed the Veteran experiencing hearing problems post-service). 
See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Barr v. 
Nicholson, supra.  The Board is also mindful that competent 
medical evidence is not necessarily required where the 
determinative issue in a case involves medical causation or a 
medical diagnosis.  Davidson v. Shinseki, 581 F.3d 1313, 1316 
(Fed. Cir. Sept. 14, 2009), citing Jandreau v. Nicholson, 492 
F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Barr v. Nicholson, 
21 Vet App 303 (2007) (lay testimony is competent to establish 
the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. 
App. 456, 462 (2007) (unlike varicose veins or a dislocated 
shoulder, rheumatic fever is not a condition capable of lay 
diagnosis).  

However, in this case, the Veteran (and the other lay statements) 
is/are not providing statements related to the diagnosis of a 
simple disorder or about symptomatology but instead rendering an 
opinion as to the etiology of his hearing loss.  In this regard, 
the origin of a hearing loss disability is a matter of medical 
complexity and is often the subject of conflicting opinions even 
among medical professionals, as shown by the discussion above in 
this particular case.  Thus, the Board concludes that, although 
the Veteran is competent to report symptoms he experienced while 
in service and after service, his statements as to the origin of 
a hearing loss disability do not constitute competent evidence.  
As a layperson, he is not competent to provide evidence that 
requires medical knowledge because he lacks the requisite 
professional medical training, certification and expertise to 
present opinions regarding such matters.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992) (holding that matters involving 
special experience or special knowledge require the opinions of 
witnesses skilled in that particular science, art, or trade).  
Therefore, the Veteran's statements (and the other lay 
statements) regarding etiology of his hearing loss in this case 
do not constitute competent evidence on which the Board can make 
a service connection determination.  

Therefore, the Board finds that the preponderance of the evidence 
is against the Veteran's service connection claim.  In reaching 
this decision, the Board has considered the doctrine of 
reasonable doubt.  However, as preponderance of the evidence is 
against the Veteran's claim, the doctrine is not for application. 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is denied.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals 


 Department of Veterans Affairs


